Citation Nr: 1450106	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  13-06 768	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the Board's May 2012 decision denying entitlement to service connection for bilateral knee arthritis, to include as secondary to service-connected rheumatic fever, inactive.

2.  Whether there was CUE in the Board's June 2010 decision denying entitlement to service connection for rheumatoid arthritis.


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the moving party, served on active duty from June 1951 to June 1955.

This matter is before the Board of Veterans' Appeals (Board) as an original action on a motion received in December 2012, in which the moving party alleged CUE in Board decisions from May 4, 2012, which denied entitlement to service connection for bilateral knee arthritis, to include as secondary to service-connected rheumatic fever, inactive, and from June 17, 2010, which denied entitlement to service connection for rheumatoid arthritis.

No relevant evidence is contained in the moving party's "Virtual VA" claims files that is not also contained in the paper claims file.

This matter has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

1.  In May 2012, the Board denied entitlement to service connection for bilateral knee arthritis, to include as secondary to service-connected rheumatic fever, inactive.

2.  There was a tenable basis for the Board's May 2012 determination, and none of the errors alleged by the moving party would have manifestly changed the outcome of the appeal.

3.  In June 2010, the Board denied entitlement to service connection for rheumatoid arthritis.

4.  There was a tenable basis for the Board's June 2010 determination, and none of the errors alleged by the moving party would have manifestly changed the outcome of the appeal.


CONCLUSIONS OF LAW

1.  The May 2012 Board decision that denied entitlement to service connection for bilateral knee arthritis, to include as secondary to service-connected rheumatic fever, inactive, did not contain CUE.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.1400-20.1411 (2014).

2.  The June 2010 Board decision that denied entitlement to service connection for rheumatoid arthritis did not contain CUE.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.1400-20.1411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to CUE claims, and therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c).

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE.  A claim requesting review under this statute may be filed at any time after the underlying decision is made. Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, 63 Fed. Reg. 31263 (1998), the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. 
§ 20.1400.  The moving party's motion for review or revision was filed with the Board in December 2012.

The statute and implementing regulations provide that a decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  38 C.F.R. § 20.1404(a).

In this case, the moving party appears to have met the requirements of 38 C.F.R. § 20.1404(a).  The December 2012 letter, addressed in November 2012, included the moving party's name, the VA file number of the cases decided by the Board, and reasonably indicated the date of the Board decisions to which the motion relates, including the specific issues to which the motion pertains.  As such, the Board finds that the moving party met the threshold pleading requirements of 
38 C.F.R. § 20.1404(a).  

As discussed in more detail below, the Board also finds that the moving party set forth clearly and specifically the alleged clear and unmistakable errors of fact or law in the May 2012 and June 2010 Board decisions, the legal and factual bases for those allegations, and why the result of those decisions would have been manifestly different but for the alleged errors, as required by 38 C.F.R. § 20.1404(b).  Accordingly, the Board will address the CUE motion on the merits.

The provisions of 38 C.F.R. § 20.1403(a) define CUE as a very specific and rare kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, a finding of CUE requires either that the correct facts, as they were known at the time, were not before the Board, or that the statutory and regulatory provisions extant at the time were incorrectly applied.  Id.

The evidence to be reviewed for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  For a Board decision issued on or after July 21, 1992, the record to be reviewed includes relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).
Examples of situations that are not CUE are: (1) changed diagnosis, i.e., a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill its duty to assist, and (3) disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In the December 2012 letter, the moving party listed seven contentions, and the Board will address each in turn.  The contentions will not be addressed in numerical order and will instead be approached according to the Board decision to which each applies.

The moving party's first assertion relates to the VCAA; specifically, that the Board erred in its duty to assist by developing a claim for service connection for "rheumatoid arthritis" rather than "arthritis."  As reflected in the discussion below, however, the Board developed and adjudicated claims for service connection for both rheumatoid arthritis and bilateral knee arthritis (osteoarthritis).  While the moving party has not explained how this development has been prejudicial or how it is absolutely clear that a different result would have ensued if the alternative development were pursued, it remains that 38 C.F.R. § 20.1403(d) specifically lists VA's failure to fulfill its duty to assist as a situation where CUE cannot arise.  As such, the moving party's first allegation does not constitute CUE.  


CUE in the Board's May 2012 Decision

As discussed above, the Board denied entitlement to service connection for bilateral knee arthritis, to include as secondary to service-connected rheumatic fever, inactive, in a May 2012 decision.  In reaching that decision, the Board determined that the weight of the competent and probative medical evidence of record was against finding that the Veteran had a current bilateral knee arthritis disorder that was due to any incident or event in military service, or that was proximately due to, or the result of, or aggravated by the service-connected rheumatic fever, inactive.

The moving party's second and fourth contentions are that the Board erred by not finding that bilateral knee arthritis was incurred in service, or within one year of separation from service.  The moving party cited an April 5, 1955 service treatment record documenting "acute rheumatic fever with arthritis and carditis, now in remission" as evidence to show that bilateral knee arthritis was incurred in service.  This treatment record was specifically addressed in the May 2012 Board decision, both during the discussion of treatment in service, and in the context of evidence that was considered by the November 2009 and July 2010 VA medical examiners in reaching their opinions about the etiology of the bilateral knee arthritis.  As the April 1955 service treatment record was clearly considered in the Board's May 2012 decision, the moving party's second and fourth contentions amount to a disagreement over how the Board weighed and evaluated the April 1955 service treatment record.  A disagreement as to how the facts were weighed or evaluated is not a situation where CUE can arise; therefore, the second and fourth allegations do not assert CUE.  See 38 C.F.R. § 20.1403(d).  

As to the moving party's sixth point, that the Board committed CUE when it found that the evidence did not establish that symptoms of bilateral knee arthritis were continuous since service separation, the moving party has again identified a situation where CUE cannot arise.  The moving party lists a chronology of arthritis symptoms, including a September 1958 VA examination report reflecting complaints of "aches in joints" and a February 1987 claim for service connection for rheumatoid arthritis.  Although the Board did not specifically cite either the September 1958 VA examination report or the February 1987 claim for service connection for rheumatoid arthritis in the May 2012 decision denying service connection for bilateral knee arthritis, the moving party has not asserted how consideration of this evidence would have manifestly changed the outcome when it was made.  More specifically, the moving party has not shown how it is absolutely clear that a different result would have ensued if this evidence, which does not establish either a diagnosis of bilateral knee arthritis or continuous symptoms of bilateral knee arthritis between service separation in June 1955 and September 1958, from September 1958 to February 1987, or from February 1987 to 1999 (the earliest date of complaints or treatment for bilateral knee arthritis cited in the May 2012 Board decision), was specifically considered by the Board when determining if symptoms of bilateral knee arthritis were continuous since service separation in June 1955.  As the moving party has not shown that it is absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  

The moving party's seventh CUE allegation is that the Board erred by finding that bilateral knee arthritis is not proximately due to, or the result of, or aggravated by the service-connected rheumatic fever.  The moving party contends that the April 1955 service treatment record documenting treatment for rheumatic fever with arthritis shows that bilateral knee arthritis was, and remains, a side effect of service-connected rheumatic fever.  This evidence was addressed by the Board, as well as the November 2009 and July 2010 VA examiners who provided medical opinions on secondary service connection; therefore, the seventh CUE allegation is another instance of disagreement over how the facts were weighed or evaluated, and as a result, may not constitute CUE.  See 38 C.F.R. § 20.1403(d).  


CUE in the Board's June 2010 Decision

In June 2010, the Board denied service connection for rheumatoid arthritis.  The Board's decision was based on the finding that the evidence did not show that the Veteran had a current rheumatoid arthritis disorder.

The moving party's third allegation is that the Board committed CUE by not finding a current rheumatoid arthritis disorder.  The moving party identified medical records from 2000 and 2004 to show that the Board was "well aware that the Veteran had been diagnosed...as having both [rheumatoid arthritis] and [osteoarthritis] (emphasis added)."  However, the moving party continued that "as to current [rheumatoid arthritis] (emphasis added)," a current disorder is shown by evidence including a 2002 physician letter discussing "total disability," a 2005 physician letter discussing 20 years of treatment for "arthritis" (not rheumatoid arthritis), and a disability parking placard that expired in August 2013.  

While the June 2012 Board decision did not specifically address any of this evidence, the moving party has not explained how consideration of this evidence would have manifestly changed the outcome of the June 2012 Board decision when it was made.  More specifically, the moving party has not shown how it is absolutely clear that a different result would have ensued if this evidence, which does not discuss then-current treatment of rheumatoid arthritis or a diagnosis of rheumatoid arthritis, was specifically considered by the Board when determining whether there was a current rheumatoid arthritis disorder.  As the moving party has not shown that it is absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  

The moving party's fifth assertion is that the Board erred in relying on the November 2009 VA medical opinion indicating that rheumatic fever, which was treated in service, is etiologically unrelated to rheumatoid arthritis.  The CUE assertion continues by contending that the Board erred by not recognizing in-service rheumatic fever as a symptom of rheumatoid arthritis, and not interpreting "arthritis in remission" as ongoing arthritis.  This contention amounts to a disagreement over how the Board weighed the evidence when determining whether there was a current rheumatoid arthritis disorder.  As previously noted, a disagreement as to how the facts were weighed or evaluated is not a situation where CUE can arise.  See 
38 C.F.R. § 20.1403(d).  Consequently, the fifth allegation does not assert CUE.

For the foregoing reasons, none of the moving party's contentions show that there was CUE in either the Board's May 2012 decision or June 2010 decision, and the moving party's CUE motion must therefore be denied.  The benefit of the doubt rule is not for application. 38 C.F.R. § 20.1411(a) (2014).


ORDER

The motion alleging CUE in the Board's May 2012 Board decision denying service connection for bilateral knee arthritis, to include as secondary to service-connected rheumatic fever, inactive, is denied.

The motion alleging CUE in the Board's June 2010 Board decision denying service connection for rheumatoid arthritis is denied.




                       ____________________________________________
	R. FEINBERG
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



